Citation Nr: 0126382	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residual of a head 
injury, to include headaches.

2.  Entitlement to service connection for residuals of a 
right hip injury.

3.  Entitlement to service connection for residuals of a chin 
injury.

4.  Entitlement to service connection for a back disorder, to 
include arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1965 to 
April 1967, appealed that decision and the case was forwarded 
to the Board for appellate review.  

The Board further notes that the veteran apparently submitted 
an additional claim for increased ratings for his service-
connected facial scars and right eye disability in a 
statement submitted in August 2000.  As this additional issue 
has not been adjudicated and developed, and as it is not 
intertwined with the issues on appeal, it is referred to the 
RO for appropriate action.  


REMAND

The veteran contends that service connection is warranted for 
his current headaches, right hip, chin, and back disorders as 
residuals of injuries he received in a motor vehicle accident 
while in service in September 1965.  The Board notes that 
based on evidence currently of record, the VA examiners in 
November 2000, opined that it was more likely that none of 
these current disabilities is related to the injuries 
incurred in service many years ago.  However, the records 
from the veteran's hospitalization following the motor 
vehicle accident during service in September 1965 have not 
been obtained and associated with the claims folder.  

In this regard, the Board notes that the veteran has 
testified that he was hospitalized in a military hospital at 
Fort Polk, Louisiana, for several weeks following the 
accident.  The available service outpatient medical treatment 
records indicate the veteran presented in the emergency room 
of the Fort Polk Army Hospital on September 5, 1965, with 
lacerations of face and legs and was admitted to neurosurgery 
as a concussion case.  The next entry is dated November 1965, 
which gives a history of injury in auto accident in 
September.  In light of the veteran's contentions, the 
evidence of current disability, and the evidence of injury in 
service, the Board finds that the records from the veteran's 
hospitalization following the automobile accident in 
September 1965, should be obtained and reviewed before 
further appellate action is taken on these claims.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should attempt to secure all 
the veteran's service medical records, 
inpatient and outpatient, through 
official channels.  These should include 
the hospital records from the United 
States Army Hospital at Fort Polk, 
Louisiana dated in September 1965.  Any 
information received, or negative 
response, should be associated with the 
claims folder.  The RO shall inform the 
veteran and his representative, if the VA 
is unable to secure any records sought.

3.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for the claimed 
disorder since his separation from 
service.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

4.  After obtaining any additional 
medical records, the RO should determine 
whether the record contains sufficient 
medical evidence to make a decision on 
the claims.  If not, the RO should obtain 
an additional medical opinion and/or 
afford the veteran an examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




